      Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 1 of 31 PageID #: 12
                                                                                                    flU010 520 ah8»27
                                                                                                  OHIO CO CIRCUIT GOiiRi
Office of the Secretary of State
Building 1 Suite 157-K
1900 Kanawha Blvd E.
Charleston, WV 25305
                                                                                                  &k*-
                                                                                                   Am
                                                                                                  Pw
                                                                                                   W   i&h
                                                                                                    STssfiS*

                                                                                                     Mac Warner
                                                                                                  Secretary of State
                                                                                                 State of West Virginia
                                                                                               Phone: 304-558-6000
                                                                                                        888-767-8683
                                                                                                     Visit us online:
                                                                                                     www.mfsos.com
OHIO COUNTY CIRCUIT COURT
1500 CHAPLINE STREET.
4TH FLOOR
Wheeling, WV 26003-3592




    Control Number: 261637                                                      Agent: C. T. Corporation System
             Defendant: SCHNEIDER LOGISTICS INC.                               County: Ohio
                        1627 QUARRIER ST.
                                                                          Civil Action: 20-C-163
                        CHARLESTON, WV 25311 US
                                                                    Certified Number: 92148901125134100002748736
                                                                         Service Date: 8/4/2020


I am enclosing:

       1 summons and complaint

which was served on the Secretary at the State Capitol as your statutory attorney-in-fact. According to law, I have accepted
service of process in the name and on behalf of your corporation.

Please note that this office has no connection whatsoever with the enclosed documents other than to accept service of
process in the name and on behalf of your corporation as your attorney-in-fact. Please address any questions about this
document directly to the court or the plaintiff's attorney, shown in the enclosed paper, not to the Secretary of State's office.




Sincerely,


'yyjat.
Mac Warner
Secretary of State


                                                      EXHIBIT 1
                          Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 2 of 31 PageID  #: 13
                                                                                             jis.93  ’SO AHU-2S
                                                                                                      OHIO GO CIRCUIT COURT


                                                IN THE CIRCUIT COURT OF OHIO COUNTY, WEST VIRGINIA


                                 BEVERLY BURKE, Individually and
                                 as Executrix of the ESTATE OF                     Civil Action No.
                                 DAVID REED BURKE, DECEASED,

                                                 Plaintiff,

                                 v.

                                  GP TRANSPORTATION CO. d/b/a
                                  GP TRANSCO; CINTAS CORPORATION; and
                                  SCHNEIDER LOGISTICS, INC. a/k/a
                                  SCHNEIDER INTERNATIONAL

                                                 Defendants.

                                                                       COMPLAINT
                                         NOW, comes the Plaintiff, Beverly Burke, Individually, and as Executrix of the

                                  Estate of David Reed Burke, through her undersigned counsel, James G. Bordas, III,

                                  Esq., Christopher J. McCabe, Esq. and the law firm of BORDAS & BORDAS, PLLC, who,

                                  for her Complaint against the Defendants, GP Transportation Co. d/b/a GP Transco;

                                  Cintas Corporation; and Schneider Logistics, Inc. a/k/a Schneider International, states
      tr                          as follows:
BORDAS
----------- AND------------


BORDAS                                   1.      The Plaintiff, Beverly Burke ("Plaintiff Burke") at all times material and
ATTORNEYS, PLLC

                                  relevant hereto, was married to decedent, David Reed Burke, and currently resides in
1358 National Road
Wheeling, WV 26003
t 304-242-8410                    Wheeling, Ohio County, West Virginia.
f 304-242-3936
106 East Main Street
St. Clairsville, OH 43950
t 740-695-8141
f 740-695-6999
526 7th Street
Moundsville, WV 26041
t 304-845-5600
f 304-845-5604
One Gateway Center
420 Ft. Duquesne Blvd.
Suite 1800
Pittsburgh, PA 15222
t412-502-5000                                                                 1
f412-709-6343


bordaslaw.com
                                                                                                              /
                                                                                                               1-3
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 3 of 31 PageID #: 14




               2.     On October 19, 2019, David Reed Burke ("Plaintiff Decedent") was

        tragically killed due to the catastrophic injuries he sustained during a violent, high

        speed, rear-end preventable crash that occurred at and/or near Interstate 470 ("1-

        470") in Wheeling, Ohio County, West Virginia.

               3.     Plaintiff Decedent was 72-years old at the time of his death.

               4.     On November 21, 2019, Plaintiff Burke was appointed Executrix of the

        Estate of David Reed Burke in the County Court of Ohio County, West Virginia.

               5.     Plaintiff now commences this lawsuit on behalf of the Estate of David

        Reed Burke concerning all injuries, harms, losses and damages Plaintiff Decedent

        experienced on October 19, 2019 before he died, and also on behalf of his wrongful

        death statutory beneficiaries for all injuries, harms, losses and damages each of them

        has suffered, and are reasonably certain to continue to suffer, as a result of Plaintiff

        Decedent's wrongful death, including each of the harms, losses, injuries and damages

        contemplated by the West Virginia Wrongful Death Act § 55-7-5 and 55-7-6.


               6.     Defendant, GP Transportation Co. d/b/a GP Transco ("Defendant GP

        Transco") at all times material and relevant hereto, was a corporation organized and

        existing under the laws of the State of Illinois, with a principal place of business located

        at 79,55 South Cass Avenue, Darien, Illinois 60561.




                                                     2
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 4 of 31 PageID #: 15




               7.     Defendant, Cintas Corporation ("Defendant Cintas") at all times material

        and relevant hereto, was a corporation organized and existing under the laws of the

        State of Ohio, with a principal place of business located at 6800 Cintas Boulevard,

        Cincinnati, Ohio 45262.

               8.     Defendant, Schneider Logistics, Inc. a/k/a Schneider International

        ("Defendant Schneider") at all times material and relevant hereto, was a corporation

        organized and existing under the laws of the State of Wisconsin, with a principal place

        of business at 3101 S. Packerland Drive, Green Bay, Wisconsin 54306-2666.

               9.     Defendants GP Transco, Cintas and Schneider at all times material and

        relevant hereto, acted by and through their actual, apparent, entrusted, authorized

        and/or ostensible agents, employees, contractors and/or servants, and conducted

        business throughout the State of West Virginia, including, but not limited to, Ohio County.


               10.    Santari Sias, Jr. (hereinafter "Sias) at all times material and relevant

        hereto, was an actual, apparent, entrusted, authorized and/or ostensible agent,

        employee, contractor, representative, permissive operator and/or servant of

        Defendants GP Transco, Cintas and Schneider, as described more fully throughout this

        Complaint.

               11.    Defendant GP Transco at all times material and relevant hereto, was an

        Interstate motor carrier as defined by the Federal Motor Carrier Safety Regulations

        ("FMCSR"), and was required to comply with all applicable provisions/regulations




                                                    3
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 5 of 31 PageID #: 16




        provided for by the Federal Motor Carrier Safety Administration ("FMCSA") and the

        FMCSR.

               12.    Defendant Cintas at all times material and relevant hereto, would hire,

        contract with and/or utilize the transportation services provided by commercial carriers,

        including, but not limited to GPTransco, to ship its products, materials and merchandise

        in direct furtherance of its specific business operation as a shipper and/or broker.

               13.    Defendant Cintas at all times material and relevant hereto, was required

        to comply with all applicable provisions/regulations provided for by the FMCSA and the

        FMCSR concerning its specific relationship with commercial carriers, including, but not

        limited to GP Transco, as described more fully throughout the Complaint.

               14.    Defendant Schneider at all times material and relevant hereto, was a

        registered broker and involved in the utilization of commercial motor vehicles to ship

        and/or transport products/materials in furtherance of its specific business operation as

        a shipper and/or broker.

               15.    Defendant Schneider at all times material and relevant hereto, was

        required to comply with all applicable provisions/regulations provided for by the FMCSA

        and the FMCSR concerning its specific relationship with commercial carriers, including,

        but not limited to GP Transco, as described more fully throughout the Complaint.

               16.    Defendant Schneider at all times material and relevant hereto, was

        responsible for all logistical activity at Cintas-branded warehouses.



                                                   4
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 6 of 31 PageID #: 17




                 17.   It is believed and therefore averred, Defendant Schneider at all times

        material and relevant hereto, brokered a contract between Defendants GP Transco,

         Intas and Schneider, which named Defendant GP Transco a "core freight service

         rovider" for Defendants Cintas and Schneider.

                 18.   In the alternative, it is believed and therefore averred that Defendant

        Cintas at all times material and relevant hereto, brokered a contract between

        Defendants GP Transco, Cintas and Schneider, which named Defendant GP Transco a

        "core freight service provider" for Defendants Cintas and Schneider.

                 19.   Defendants Cintas and Schneider at all times material and relevant

        hereto, were specifically engaged in the business of providing services and goods;

        loading/shipping/transporting goods in Interstate shipping; hiring commercial carriers

        to transport goods interstate; hiring commercial carriers to ship goods interstate;

        retaining brokers, who in turn would locate, communicate with and hire commercial

        carriers to ship goods; advertising, promoting, distributing, selling and otherwise

        placing into the stream of commerce, goods, products and/or services related to being

        a professional shipper of goods and/or use of commercial carriers to transport such

        goods.

                 20.   Defendants GP Transco, Cintas and Schneider at all times material and

        relevant hereto, were businesses that continuously employed, worked with and/or

        associated with each other in a manner that relates to all aspects of the business of

      j professional   commercial    carrier companies and       loading/shipping/transporting

        goods/products by utilizing commercial carriers.
                                                   5
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 7 of 31 PageID #: 18




               21.    Defendants Cintas and Schneider at all times material and relevant

        hereto,   hired,     contracted   with   and/or   utilized   Defendant GP Transco to

        load/transport/deliver goods in direct furtherance of their specific business operation

        as a shipper and/or broker.

               22.    Sias at all times material and relevant hereto, was the permissive operator

        of a commercial motor vehicle that displayed Defendant GP Transco's business placard

        and federally issued USDOT and MC Numbers.

               23.    Sias at all times material and relevant hereto, operated a commercial motor

        vehicle that was owned by, registered to and acted under the direct control, direction,

        authority and supervision of Defendants GP Transco, Cintas and Schneider.

               24.    Defendants GP Transco, Cintas and Schneider at all times material and

        relevant hereto, had possession and control over the conduct, actions, inactions,

        omissions and behavior of Sias, while he operated the commercial motor vehicle at the

        time of the crash.

               25.    Defendants GP Transco, Cintas and Schneider at all times material and

        relevant hereto, performed separate functions and/or committed separate acts and/or

        omissions, as set forth throughout this Complaint, so as to independently and/or

        individually cause the injuries and damages to Plaintiff, as set forth more fully

        throughout this Complaint.




                                                     6
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 8 of 31 PageID #: 19




               26.      On or about September 30, 2019, Defendant Schneider extended an

        offer to enter into a contract with Defendant GP Transco to serve as a core freight

        service provider for Defendant Cintas, which would require Defendant GP Transco to

        oad/transport/deliver goods in direct furtherance of Defendants Cintas and Schneider

        specific business operation as a shipper and/or broker.

               27.      In the alternative, on or about September 30, 2019, Defendants Cintas

        and Schneider extended an offer to enter into a contract with Defendant GP Transco

        to serve as a core freight service provider for Defendant Cintas, which would require

        Defendant GP Transco to load/transport/deliver goods in direct furtherance of

        Defendants Cintas and Schneider specific business operation as a shipper and/or

        broker.

                  28.   It is believed and therefore averred that Defendant GP Transco

        signed/accepted      the   terms    of   the    Defendants   Schneider   and    Cintas

        agreement/contract on October 1, 2019.

               29.      It is believed and therefore averred that Defendant GP Transco at all

        times material and relevant hereto, entered into a contract(s) where Defendants Cintas

        and Schneider provided specific terms/requirement which included, but were not

        limited to:

                        a)    Transportation of goods to and from Defendant Cintas' warehouse
                              locations in Ohio, Pennsylvania, West Virginia and other U.S.
                              states.
                        b)    Specific routes/ service areas.
                        c)    Motor Vehicle Report Service.


                                                    7
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 9 of 31 PageID #: 20




                     d)    Telematics Services.
                     e)    Safety & Compliance training and Consultation.
                     0      Driver training.
                     g)     Insurance requirements of companies transporting Cintas' goods.

              30.    The terms of such contract(s) establish not only Defendants Cintas and

        Schneider's ability to, but their absolute right to control the conduct/actions of

        Defendant GP Transco, along with any permissive operators utilizing GP Transco's

        commercial    equipment,    including,    but    not   limited    to     Sias,   whenever

        transporting/delivering a supplied/brokered load for and/or on behalf of Defendants

        Cintas and Schneider.

              31.    Defendants GP Transco, Cintas and Schneider at all times material and

        relevant hereto, by and through their actual, apparent, authorized and/or ostensible

        agents, employees and/or servants:

                     a)     Controlled the operation of Sias' tractor trailer;
                     b)    Controlled the actions and/or omissions of those transporting
                           goods on behalf of Defendants Cintas and Schneider, including
                           Sias;
                     c)     Controlled the time frame in which those transporting goods on
                            behalf of Defendants Cintas and Schneider should deliver said
                            loads, including Sias;
                     d)     Controlled the direction in which those transporting goods on
                            behalf of Defendants Cintas and Schneider should travel, including
                            Sias;
                     e)     Directed and/or instructed those transporting goods on behalf of
                            Defendants Cintas and Schneider as it concerns the specific loads
                            being delivered, including Sias;
                     0      Operated the subject tractor trailer;


                                                   8
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 10 of 31 PageID #: 21




                     9)     Bore responsibility for the subject tractor trailer in fact and law;
                            and/or
                     h)     Performed and/or failed to act pertaining to all necessary
                            maintenance of the subject tractor trailer.

              32.    Defendants GP Transco, Cintas and Schneider at all times material and

        relevant hereto, acted by and through actual, apparent, authorized and/or ostensible

        agents, employees, and/or servants, including but not limited to Sias who were acting:

                     a)     Within the scope of their agency and/or employment with the
                            Defendants GP Transco, Cintas and Schneider;
                     b)     In furtherance of the Defendants GP Transco, Cintas and
                            Schneider's business and under the actual, apparent, authorized
                            and/or ostensible authority, control and/or right of control of
                            Defendants GP Transco, Cintas and Schneider; and/or
                     c)     In the service of the Defendants GP Transco, Cintas and
                            Schneider;
              33.    Sias at all times material and relevant hereto:

                     a)     Committed acts and/or omissions of a kind and nature for which
                            he was retained and/or employed to perform by Defendants GP
                            Transco, Cintas and Schneider;
                     b)     Acted and/or failed to act within the authorized time and spatial
                            limits, set and/or established for him by Defendants GP Transco,
                            Cintas and Schneider;
                     c)     Acted and/or failed to act within the specific parameters
                            established for him by Defendants GP Transco, Cintas and
                            Schneider; and/or
                     d)     Acted and/or failed to act during the time frame during which he
                            served the interests and/or purposes of the Defendants GP
                            Transco, Cintas and Schneider.
              34.    Sias at all times material and relevant hereto, was operating his tractor

        trailer as an actual, apparent, authorized and/or ostensible agent, employee, and/or

        servant of Defendants GP Transco Cintas and Schneider, and was specifically


                                                  9
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 11 of 31 PageID #: 22




        dispatched by those Defendants to pick-up and transport goods from a Groveport,

        Ohio location, to a Pennsylvania location that required him to travel in, around and

        through Wheeling, Ohio County, West Virginia.

               35.    Defendants GP Transco, Cintas and Schneider at all times material

        and relevant hereto, failed to comply with Part 391 of the FMCSR pertaining to

        Sias, aS specifically provided for throughout this Complaint.

               36.    Defendant GP Transco at all times material and relevant hereto,

        failed to comply with any of the specific requirements to Part 391 of the FMCSR,

        as specifically provided for throughout this Complaint.

               37.   Additionally, at all times relevant hereto, Defendants Cintas and

        Defendant Schneider failed to also comply with the following subparts of Part

        391:

                      a)          Subpart C - Background and Character
                             i.         These Defendants did not ever request from
                                        Defendant GP Transco the application for
                                        employment completed by Sias prior to his hiring
                                        with the company (Section 391.21);
                           ii.          These Defendants did not ever request any
                                        investigations and inquiries made by Defendant GP
                                        Transco into Sias prior to hiring (Section 391.23);
                           iii.         These Defendants did not ever request any annual
                                        inquiry and review of Sias' driving record obtained
                                        Defendant GP Transco;
                      b)          Subpart D - Tests
                                        These Defendants never required Sias to undergo a
                                        road test, nor did they ever request from Defendant
                                        GP Transco a copy of Sias' road test, or the
                                        equivalent of a road test (Sections 391.31 and
                                        391.33);

                                                      10
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 12 of 31 PageID #: 23




                         c)        Subpart E - Physical Qualifications
                              i.         These Defendants permitted Sias to operate a
                                         tractor trailer combination without having him
                                         undergo and/or requiring proof he had a valid
                                         medical certificate certifying that he was
                                         physically/medically qualified to operate a box truck;
                         d)        Subpart F - Files and Records
                              i.         These Defendants never asked Defendant GP
                                         Transco for and/or reviewed the Driver Qualification
                                         File for Sias (Section 391.51).
                   38.   Defendants Cintas and Schneider at all times relevant hereto,

        simply allowed Sias to operate a tractor trailer in direct furtherance of those

        companies' business operations without consideration of the specific person to

        whom would be operating it, or that person's qualifications to do so safely and

        legally.

                   39.   On October 19, 2019, Defendant GP Transco was provided a Bill

        of Lading by Defendants Cintas and Schneider, which provided Defendants GP

        Transco and Sias with specific shipping instructions for the pick-up and delivery

        of the load being transported by Defendant GP Transco and Sias at the time of

        crash.

                 40.     Defendants GP Transco, Cintas and Schneider at all times material

        and relevant hereto, were all responsible for and/or required to oversee,

        manage, control and/or direct the actions/omissions of Sias.

                 41.     Defendants GP Transco, Cintas and Schneider at all times material

        and relevant hereto, knew, or should have known, of applicable federal, state




                                                        11
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 13 of 31 PageID #: 24




        and/or local laws prohibiting certain conduct which makes it unsafe to operate

        commercial motor vehicles.

               42.    Defendants GP Transco, Cintas and Schneider at all times material

         and relevant herein, did not attempt to have Sias comply with applicable federal,

        state and/or local requirements when he operated the subject tractor trailer.

               43.    On October 19, 2019, Sias was operating his tractor trailer

        combination on 1-470 Eastbound, near mile marker 3 in Wheeling, Ohio County,

        West Virginia, transporting goods/merchandise for and/or on behalf of

        Defendants Cintas and Schneider.

               44.    Defendants Cintas and Schneider at all times material and relevant

        herein, determined, directed, ordered, controlled and/or instructed Defendant

        GP Transco and Sias concerning the particulars as to transporting the subject

        load, specifically, as to how, when, where and what was to be delivered.

               45.    On October 19, 2019, Sias while traveling eastbound on 1-470 in

        Wheeling, Ohio County, West Virginia, was acting within the course and scope

        of his actual and/or ostensible agency and/or employment with Defendants GP

        Transco, Cintas and Schneider.

               46.    Sias at all times material and relevant hereto, was required to adhere to

        all logistics/plans of Defendants GP Transco, Cintas and Schneider.

               47.    Based upon the above, Defendants GP Transco, Cintas and Schneider

        are all directly responsible for Sias' actions/inactions/omission when he was operating

        his tractor trailer at the time of the crash.


                                                        12
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 14 of 31 PageID #: 25




                48.        On October 19, 2019, Plaintiff Decedent, David Burke, was operating a

        2019 Honda CRV on 1-470 Eastbound near mile marker 3 in Wheeling, Ohio County,

        West Virginia.

                49.        Plaintiff Decedent at all times material and relevant hereto, had just

        traveled into an area where traffic was stopping and/or stopped.

                50.        Following the traffic pattern. Plaintiff Decedent, acting lawfully,

        prudently, reasonably and cautiously, brought his vehicle to a stop behind another

        tractor trailer.

                51.        Sias at all times material and relevant hereto, operated his tractor trailer

        at an excessive, unsafe and/or unreasonable speed based on the existing conditions,

        which included, but were not limited to, driving into an area where traffic was slowed

        and/or stopped.

                52.        Suddenly and without warning, Sias negligently, carelessly, recklessly

        and outrageously caused his tractor trailer to violently rear-end Plaintiff's vehicle.

                53.    The violent/forceful/lethal impact of Sias' tractor trailer, directly and

        proximately caused Plaintiff Decedent's vehicle to launch forward into a trailer

        positioned directly in front of his vehicle, causing Plaintiff Decedent's vehicle to be

        completely crushed and resulting in catastrophic injuries/damages.

                54.        Sias at all times material and relevant hereto, operated his tractor trailer

        at such an excessive, unsafe and/or unreasonable speed, that after slamming into



                                                        13
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 15 of 31 PageID #: 26




        Plaintiff Decedent's vehicle, it continued along 1-470 for approximately another 40-

        yards, where it then crashed into the median embankment and burst into flames.

               55.     Sias at all times material and relevant hereto, owed Plaintiff Decedent a

        duty to exercise due and reasonable care to maintain control of his tractor trailer at a

        safe and reasonable speed and to obey all applicable regulations, rules and laws.

               56.     Sias at all times material and relevant hereto, breached his duty of care to

        all vehicles traveling on 1-470, specifically Plaintiff Decedent, when he negligently,

        carelessly and/or recklessly caused a violent and deadly rear-end collision.

               57.     Sias at all times material and relevant hereto, breached his duty of care to

        all vehicles traveling 1-470, specifically Plaintiff Decedent, when he negligently, carelessly

        and/or recklessly failed to be aware/cognizant of all circumstances/events that were

        occurring in front of his vehicle, and then he negligently, carelessly and recklessly crashed

        into Plaintiff Decedent's vehicle.

               58.     Sias' negligent, careless and/or reckless driving actions and/or omissions

        were the direct and proximate cause of the subject rear-end collision and Plaintiff

        Decedent's fatal injuries.

               59.    At all times material and relevant herein, Plaintiff Decedent acted

        lawfully, carefully and prudently and in no way caused or contributed to the collision.

               60.    The injuries and damages suffered by Plaintiff and Plaintiff Decedent are

        the direct and proximate result of Sias' negligent, careless and/or reckless conduct, in

        the following particulars:

                                                     14
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 16 of 31 PageID #: 27




                    a)    Failing to maintain proper control of his vehicle;
                    b)    Failing to keep a proper lookout for traffic and roadway conditions
                          that existed in front of his tractor and trailer combination;
                    c)    Failing to keep an appropriate lookout for surrounding traffic;
                    d)    Continuing to operate his tractor and trailer combination in a
                          direction towards Plaintiff Decedent's vehicle when he saw, or in
                          the exercise of reasonable diligence, should have seen that further
                          Operation in that direction would result in a collision;
                    e)    Operating a tractor trailer combination while he was distracted
                          and/or inattentive and failed to maintain a sharp lookout of the
                          road and the condition of the traffic surrounding him;

                    0     Failing to control the speed of the tractor trailer combination he
                          was operating;
                    g)    Failing to operate the brakes in such a manner so that he could
                          stop his tractor trailer combination before colliding with Plaintiff
                          Decedent's vehicle;
                    h)    Failing to yield to Plaintiff Decedent's right of way;
                    0     Failing to comply with West Virginia law pertaining to the
                          operation of a vehicle in a willful and wanton disregard for the
                          safety of persons and property;
                    j)    Failing to comply with West Virginia law in that he operated his
                          tractor trailer combination without due regard for the rights,
                          safety and position of other motorists, including, but not limited
                          to Plaintiff Decedent's;
                    k)    Failing to comply with West Virginia law in that he operated his
                          tractor trailer combination in a reckless manner;

                    0     Operating his tractor trailer combination at a high, dangerous and
                          reckless rate of speed under the circumstances that then and
                          there existed;
                    m)    Operating a tractor trailer combination while distracted and/or
                          fatigued;
                    n)    Failing to adhere to all Federal/State/Local regulations and laws
                          when operating a commercial vehicle;
                    o)    Failing to adhere to ail Defendants' internal policies and
                          procedures concerning the safe and lawful operation of a tractor
                          trailer combination;

                                                15
      Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 17 of 31 PageID #: 28




                          p)    Violating industry standards concerning rest times, hours worked,
                                hours driven, attentiveness, distracted driving and/or adhering to
                                the traffic laws concerning the operation of commercial motor
                                vehicles on highways and roads;
                          q)    Failing to properly anticipate, plan and/or prepare for and/or
                                prevent emergencies and/or equipment failure;
                          r)    Failing to comply with industry best practices and/or safety
                                standards;
                          s)    Failing to employ and/or utilize defensive driving technics to
                                monitor existing traffic and roadway conditions surrounding his
                                vehicle;
                          t)    Causing a preventable collision;
                          u)    Operating a tractor trailer when he was physically and/or mentally
                                unprepared and/or incapable of doing so safely;
                          v)    Failing to perform an appropriate pre-trip inspection;
                          w)    Failing to employ and/or utilize training he received to become a
                                licensed commercial driver;
                          X)    Failing to employ and/or understand space management,
                                specifically, managing the space in, around and in front of his
                                vehicle at all relevant times;
                          y)    Failing to practice and/or understand, at minimum, safety
                                standard concepts as outlined in the FMCSR and the Commercial
                                Driving License manual;
                          z)    Failing to recognize obvious hazards which should have been
                                anticipated and/or guarded against when operating a tractor
                                trailer, specifically, being cognizant of vehicles stopping and/or
                                slowing in his travel lane;
-’V                       aa)   Violating the applicable sections of the Federal Motor Carrier
                                Safety Regulations ("FMCSR"), inasmuch as those sections
                                provide the minimum, generally accepted standards of care in the
                                trucking industry;
                          bb)   Operating the tractor trailer combination in violation of the laws,
                                ordinances and regulations of the State of!West Virginia, in
                                violation of FMCSR § 392.2;
                          cc)   Following too closely, in violation of WV Code § 17C-7-10; and
                          dd)   Committing a serious driving violation resulting in death, in
                                violation of WV Code § 17C-5-1.
                                                      16
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 18 of 31 PageID #: 29




               61.     Sias at all times material and relevant hereto was acting within the scope

        and course of his employment and/or specific relationship with Defendants GP Transco,

        Cintas and Schneider, as specifically outlined throughout this Complaint. Consequently,

         Defendants GP Transco, Cintas and Schneider are vicariously liable for all injuries and

        damages caused by the negligent, careless and/or reckless acts of Sias pursuant to the

        doctrine of respondeat superior.

               62.     Defendants GP Transco, Cintas and Schneider are fully liable for the acts

        of its respective actual, apparent, authorized, entrusted and/or ostensible agents,

        employees, contractors, representatives, permissive operators and/or servants,

        including, but not limited to, Sias, who was/were operating within the course and scope

        of his/their employment and/or agency relationships pursuant to the doctrine of joint

        venture, vicarious liability and/or actual or implied agency, or other common law or

        statutory theories of liability.

               63.     The injuries and damages suffered by Plaintiff Decedent were also the

        direct and proximate result of Defendant GP Transco's own negligent, careless and

        reckless conduct in the following particulars:


                       a)      Failing to adequately monitor, control and/or supervise Sias
                               who was operating the tractor trailer combination on behalf
                               of the company;
                       b)     Permitting Sias to operate a tractor trailer combination
                              without first undertaking adequate measures to ensure
                              that he in fact possessed the requisite skills, ability,
                              training, experience and/or was in fact capable of safely
                              operating the equipment in a lawful manner, so as not to
                              harm others driving on the roadway;


                                                    17
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 19 of 31 PageID #: 30




                    c)    Failing to ensure that Sias complied with applicable FMCSR
                          while operating a tractor trailer combination;
                    d)    Permitting Sias to operate a tractor trailer combination
                          without first undertaking adequate measures to ensure
                          that he in fact possessed the requisite skills, ability,
                          training, experience and/or was in fact capable of safely
                          operating the equipment in a lawful manner, so as not to
                          harm others driving on the roadway;
                    e)    Failing to inquire, investigate and/or determine whether Sias was
                          qualified to legally operate a tractor trailer combination on the day
                          of the collision, in direct violation of Part 391 of the FMCSR;
                    0     Failing to instruct and/or train its drivers, including Sias, in the
                          safe, proper and prudent operation of a tractor trailer to include,
                          but not be limited to, the safety laws, rules and/or regulations
                          provided in all applicable Commercial Drivers' Manuals, the FMCSR
                          and/or the traffic laws of West Virginia;
                    g)    Failing to instruct and/or train its drivers, including Sias, how to
                          maintain a safe speed when operating a tractor trailer combination
                          so as to avoid collisions with other vehicles using the roadway;
                    h)    Failing to instruct and/or train its drivers, including Sias, regarding
                          defensive driving techniques and/or the Smith Systems;
                    i)    Failing to instruct and/or train its drivers, including Sias, of the
                          importance of West Virginia Code 17-C-6-1, and to never operate
                          a commercial motor vehicle at a speed greater than reasonable
                          and prudent under the existing circumstances;
                    j)    Failing to instruct and/or train its drivers, including Sias, regarding
                          space management in, around and in front of a tractor trailer, so
                          as to avoid collisions with others utilizing the roadway;
                    k)    Failing to instruct and/or train its drivers, including Sias, regarding
                          speed management, speed and stopping distances, speed and
                          visibility and speed and traffic flow, so as to avoid collisions with
                          others utilizing the roadway;
                    I)    Failing to instruct and/or train its drivers, including Sias, regarding
                          various approved techniques for commercial drivers to perform a
                          visual search ahead of their vehicle, so as to avoid collisions with
                          others utilizing the roadway;




                                                 18   .
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 20 of 31 PageID #: 31




                    m)    Failing to instruct and/or train its drivers, including Sias, regarding
                          proper anticipation, to plan and/or prepare for, to prevent
                          emergencies and/or prevent equipment failure, so as to avoid
                          collisions with others utilizing the roadway;
                    n)    Failing to ensure its drivers, including Sias, complied with and/or
                          observed the FIWCSR in violation of 49 C.F.R. § 390.11;
                    o)    Failing to ensure its drivers, including Sias, conducted pre-trip,
                          pre-operation, post-trip and/or post operation inspections as
                          required by the FMCSR and the FMCSA;
                    P)    Failing to implement company procedures and/or policies directed
                          towards its drivers, including Sias, concerning safe driving
                          principles on traveled roadways;
                    q)    Failing to develop policies and/or procedures directed to its
                          drivers, including Sias, concerning the proper, safe and lawful
                          operation of a tractor trailer to protect other drivers on the road;
                    r)    Failing to properly instruct, train and/or educate its drivers,
                          including SiaS, to not operate a tractor trailer dombination while
                          distracted;
                    s)    Permitting its drivers, including Sias, to drive such equipment in
                          an unsafe manner in direct violation of 49 C.F.R. §396.7;
                    t)    Failing to comply with 49 C.F.R. 396.3 requiring proper vehicle
                          inspections, repairs and maintenance;
                    u)    Failing to comply with 49 C.F.R. 396.13 requiring proper vehicle
                          inspections by persons permitted to operate a commercial motor
                          vehicle owned and/or controlled by Defendant;
                    v)    Failing to comply with 49 C.F.R. Section 390.13 which prohibits
                          aiding, abetting, encouraging, and/or requiring violations of the
                          FMCSR;
                    w)    Permitting Sias to operate a tractor trailer on limited sleep, while
                          drowsy, fatigued and/or sleepy in direct violation of 49 C.F.R.
                          Section 392.3;
                    X)    Failing to ensure that Sias only drove a tractor trailer within the
                          specified number of hours he was permitted, as limited by federal
                          and state law regulations;
                    y)    Failing to know and/or comply with the FMCSR, as required by 49
                          C.F.R. §390.3(e)(1);



                                                 19
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 21 of 31 PageID #: 32




                      z)    Failing to instruct Sias on the requirements of the FMCSR, as
                            required by 49 C.F.R. §390.3(e)(2);
                      aa)   Failing to employ a competent and/or qualified safety director;
                      bb)   Failing to adequately staff a safety department;
                      cc)   Failing to inspect, maintain and/or repair the subject tractor trailer
                            combination to ensure that all of its parts, mechanisms and
                            equipment were working so it could safely operate in direct
                            violation of 49 C.F.R. Section 392.7;
                      dd)   Failing to intervene and/or prevent Sias from violating Federal,
                            State and/or Local Rules, Regulations and/or Laws when it knew
                            and/or should have known that he was unaware of and/or had
                            the propensity to violate same;
                      ee)   Failing to comply with all applicable state and federal laws under
                            the circumstances as provided for under FMCSR 390.3;
                      ff)   Failing to comply with industry best practices and/or safety
                            standards;
                      gg)   Violating Federal, State and Local Safety Regulations, including
                            the FMCSR;
                      hh)   Failing to exercise due care generally; and
                      ii)   Failing to discharge its duty to meet minimum standards of safety
                            for the public and persons like David Reed Burke.


               64.    Defendants Cintas and Schneider also had a duty to act

        reasonably in arranging transportation on public roadways, in investigating the

        fitness of commercial carriers they would use to transport goods, including, but

         not limited to, Defendant GP Transco, prior to contracting with and/or hiring

        commercial carriers to transport loads interstate, and not to contract with, hire

        or retain a commercial trucking company, including, but not limited to GP

        Transco, that they knew, or should have known, posed a risk of harm to others




                                                  20
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 22 of 31 PageID #: 33




         and which was otherwise not competent or fit to operate commercial motor

         vehicles on public roadways.

                65.   Defendants Cintas and Schneider also had a duty to act

         reasonably in advising in the hiring and retaining of Defendant GP Transco and

        their drivers, including, but limited to Sias, and to adopt and enforce policies,

         procedures and rules to ensure that all of the commercial carriers that it would

        contract and/or hire to transport loads in direct furtherance of their specific

        business operations, had the experience, training and knowledge to safely

        operate commercial motor vehicles.

               66.    Defendant GP Transco at all times material and relevant hereto,

        had a Substantial history of unsafe driving violations, hours of service violations,

        vehicle maintenance violations, drug and alcohol violations and driver fitness

        violations.

               67.    Based on the above, GP Transco was an incompetent motor

        carrier and hired an incompetent driver, Sias. Such incompetency was a direct

        and proximate causes of this fatal collision.

               68.    In addition to the above, Defendants Cintas and Schneider had

        the right to control the manner of work performed, the right to discharge, the

        method of payment and/or the level of skill involved, among other things, with

        respect to Defendant GP Transco and the transportation of Defendants Cintas

        and Schneider's goods.




                                                    21
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 23 of 31 PageID #: 34




               69.    Defendants Cintas and Schneider, sophisticated transportation

        services providers that are regularly engaged in the business of shipping, knew

         or should have known that Defendant GP Transco had a substantial history of

         violations and was an incompetent motor carrier, and as such should have

        conducted further investigation and otherwise exercised due caution with

        respect to Defendants GP Transco and Sias, which were unfit to operate safely

        and provide competent transportation.

               70.   The injuries and damages suffered by Plaintiff Decedent were the

        direct and proximate result of Defendants Cintas and Schneider's negligent,

        careldss and/or reckless conduct, in the following particulars:

                      a)     Failing to exercise due care in arranging the transportation
                             of goods and services;
                      b)     Hiring and/or retaining Defendant GP Transco and Sias
                             when they knew, should have known, or intentionally chose
                             not to know that Defendant GP Transco and Sias presented
                             a risk of harm to others and were otherwise incompetent
                             and unfit to perform the duties of an interstate motor
                             carrier;
                      c)     Failing to provide adequate safety and vehicle operation
                             training to its agents, servants and/or employees in the use
                             of its commercial motor vehicle, particularly Sias;
                      d)     Failing to provide adequate safety and vehicle operation training
                             to its agents, servants and/or employees in the use of its motor
                             vehicles, particularly Sias;
                      e)     Failing to monitor the Defendant and Sias in: real time to make
                             sure deliveries were done in a safe manner;
                      0      Failing to discover or ascertain the inabilities, incompetence, and
                             deficiencies of Sias related to driving prior to entrusting him to
                             deliver the subject load;

                                                   22
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 24 of 31 PageID #: 35




                    g)    Failing to properly control Sias, and restrain him from operating a
                          motor vehicle in order to prevent injury to the general public,
                          including Plaintiff Decedent, when said Defendants knew or
                          should have known of the high likelihood that Sias would operate
                          a motor vehicle in a dangerous, negligent and reckless manner;
                    h)    Failing to control and supervise its agent, servant and/or
                          employees, including but not limited to Sias in such a manner that
                          Plaintiff Decedent would not be injured as a result of his conduct;
                    i)    Failing to investigate and evaluate Sias' medical, driving, and any
                          other relevant background as it related to his employment as a
                          driver for Defendants, especially as it relates to the operation of
                          a motor vehicle;
                    J)    Failing to develop policies and procedures concerning proper
                          operation of a tractor trailer combination that relate to control of
                          said vehicle and/or adhering to laws protecting other drivers on
                          the road;
                    k)    Failing to properly research the credentials of its employees,
                          agents and/or servants to determine whether they are qualified,
                          licensed, and/or competent to perform the services which
                          Defendants hired them to perform;
                    I)    Hiring unqualified, unlicensed, and/or incompetent personnel to
                          perform services which should only be performed by qualified
                          professional drivers and persons;
                    m)    Permitting agents, employees and/or servants to perform jobs
                          which its agents, employees and/or servants are not certified,
                          registered, licensed, competent and/or qualified to perform;
                    n)    Failing to train, instruct and educate Sias in the proper procedure
                          and technique in the operation of a tractor trailer combination;
                    o)    Failing to train, instruct and educate Sias in all the duties and
                          procedures required when acting as an employee, agent and/or
                          servant of Defendant Cintas and Defendant Schneider;
                    P)    Failing to enforce and/or prohibit fatigued drivers from operating
                          a tractor trailer combination and/or making deliveries;
                    q)    Failing to make sure drivers are attentive and riot distracted when
                          operating a tractor trailer combination;
                    r)    Failing to make sure that traffic laws were followed by its drivers
                          concerning driving on roads, highways and streets;


                                               23
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 25 of 31 PageID #: 36




                    s)    Failing to adopt policies and procedures to monitor drivers and/or
                          deliveries;
                    t)    Failing to make sure the driver was complying with all Federal,
                          state, and local regulations and laws;
                    u)    Allowing, directing and/or permitting Sias to drive and/or work on
                          limited sleep, while drowsy, fatigued and/or sleepy;
                    v)    Failing to ensure that its agents, servants and/or employees only
                          drove the specified number of hours as limited by federal, state,
                          local laws and regulations;
                    w)    Failing to comply and know the FMCSR as required by 49 C.F.R.
                          Section 390(e)(1);
                    x)    Failing to instruct Sias on the requirements of the FMCSR, as
                          required by 49 C.F.R. Section 390.3(e)(2);
                    y)    Failing to know and comply with FMCSR, as required by 49 C.F.R.
                          Section 390.3(e)(1);
                    z)    Failing to comply with 49 C.F.R. Section 390.3(e)(2);
                    aa)   Failing to comply with 49 C.F.R. Section 390.13;
                    bb)   Failing to comply with 49 C.F.R. Section 392.3 which prohibits
                          driving when alertness is impaired by fatigue, illness, and/or other
                          causes;
                    cc)   Failing to comply with 49 C.F.R. Section 392:6 which prohibits
                          scheduling runs and/or permitting or requiring vehicle operation
                          between points in such a limited period of time as to necessitate
                          excessive and/or unreasonable speeds for existing conditions;
                    dd)   Failing to comply with 49 C.F.R. Section 390.11 which requires
                          motor carriers to ensure that its drivers, agents, servants and/or
                          employees comply with and/or observe the FMCSR;
                    ee)   Failing to comply with 49 C.F.R. Section 396.7 which prohibits
                          unsafe vehicle operation;
                    ff)   Failing to comply with 49 C.F.R. Section 396.13 which requires
                          proper vehicle inspections by the driver;
                    gg)   Failing to comply with Federal, state and local laws and
                          regulations;
                    hh)   Failing to comply with 49 C.F.R. Section 390.13 which prohibits
                          aiding, abetting, encouraging, and/or requiring violations of the
                          FMCSR;

                                                24
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 26 of 31 PageID #: 37




                    ii)   Failing to properly anticipate, plan and/or prepare for, and/or
                          prevent emergencies and/or equipment failure;
                    jj)   Failing to properly train its agents, servants and/or employees to
                          properly anticipate, plan and/or prepare for emergencies or
                          equipment failure;
                    kk)   Hiring Defendant GP Transco;
                    II)   Hiring Sias and allowing him to drive;
                    mm) Failing to properly supervise Sias and Defendant GP Transco;
                    nn)   Failing to properly oversee and/or control Sias and Defendant GP
                          Transco when Defendant Cintas and Defendant Schneider knew
                          or should have known it was necessary and reasonable;
                    oo)   Failing to properly screen and perform background checks on their
                          drivers and/or carriers;
                    pp)   Failing to employ a competent and/or qualified safety director;
                    qq)   Failing to adequately staff the safety department;
                    rr)   Failing to ensure that vehicles being used to transport goods were
                          properly maintained and/or cared for;
                    ss)   Failing to conduct or require their drivers to conduct pre-trip, pre­
                          operation, post-trip and post operation inspections;
                    tt)   Failing to intervene and/or prevent and/or stop safety violations
                          and/or violations of Federal, state, or local rules, regulations
                          and/or laws by Defendant Sias when these Defendants knew or
                          should have known of the same;
                    uu)   Failing to comply with industry best practices and/or safety
                          standards;
                    w)    Violating federal and state law;
                    ww)   Violating federal, state and local safety regulations, including the
                          FMCSR;
                    xx)   Failing to discharge its duty to meet minimum standards of safety
                          for the public and persons like David Reed Burke;
                    yy)   Failing to comply with all requirements stated previously in this
                          Complaint;
                    zz)   Negligently entrusting the tractor trailer combination to all
                          Defendants and Sias;


                                                25
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 27 of 31 PageID #: 38




                      aaa)   Negligently brokering a load to Defendant GP Transco and Sias;
                      bbb) In hiring and/or entrusting goods and merchandise to unqualified
                           carriers and/or persons;
                      ccc)   Failing to comply with industry best practices and/or safety
                             standards; and
                      ddd) Failing to discharge its duty to meet minimum standards of safety
                           for the public and persons like David Reed Burke.
               71.    Defendants GP Transco, Cintas and Schneider, along with Sias, each

        owed a duty to Plaintiff Decedent to use reasonable care for his safety in all the

        particulars as set forth throughout this Complaint.

               72.    The acts of Defendants GP Transco, Cintas and Schneider, along with

        Sias, as described throughout this Complaint, exhibited a conscious disregard for the

        rights and safety of Plaintiff Decedent, and other individuals who were operating

        vehicles at and/or near the crash location, as their stated conduct had a great

        probability of causing substantial harm.

               73.    As a direct, proximate and reasonably foreseeable result of Defendants

        GP Transco, Cintas and Schneider, along with Sias', negligent, careless and/or reckless

        conduct as described herein, Plaintiff Decedent suffered catastrophic and fatal injuries.

               74.    As a direct, proximate and reasonably foreseeable result of Defendant

        GP Transco, Cintas and Schneider, along with Sias', negligent, careless and/or reckless

        conduct as described herein, Plaintiff Decedent was conscious, alert and experienced

        severe physical pain, mental pain, shock, terror, agony, suffering and emotional

        distress before dying as a result of his catastrophic injuries.



                                                    26
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 28 of 31 PageID #: 39




               75.    As a direct, proximate and reasonably foreseeable result of Defendants

        GPTransco, Cintas and Schneider, along with Sias', negligent, careless and/or reckless

        conduct, as described herein, Beverly Burke (wife), Thomas Burke (brother), Cara A.

         Deel (daughter), Kristen L. Irwin (daughter), Steven E. Burke (son) and five

         granddhildren (hereinafter collectively referred to as "Plaintiff Decedent's family"),

        have suffered damages as a result of the premature death of Plaintiff Decedent.

               76.    As a direct, proximate and reasonably foreseeable result of Defendants

        GPTransco, Cintas and Schneider, along with Sias', negligent, careless and/or reckless

        conduct as described herein, Plaintiff Decedent's family has suffered a loss of the

        reasonable expected income, services, protection, care and assistance which Plaintiff

        Decedent would have earned and provided during his lifetime, and each will continue

        to suffer such loss on a permanent basis into the future.

               77.    As a direct, proximate and reasonably foreseeable result of Defendants

        Sias, GP Transco, Cintas and Schneider, along with Sias', negligent, careless and/or

        reckless conduct as described herein, Plaintiff Decedent's family has suffered sorrow

        and mental anguish, including a loss of solace, society, companionship, comfort,

        guidance and advice that Plaintiff Decedent would have provided during his lifetime,

        and each will continue to suffer such loss on a permanent basis into the future.

               78.    As a direct, proximate and reasonably foreseeable result of Defendants
                                                                           i
        Sias, GP Transco, Cintas and Schneider, along with Sias', negligent, careless and/or

        reckless conduct as described herein, Plaintiff Decedent's family has incurred funeral

        expenses, as well as other expenses related to the collision.


                                                  27
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 29 of 31 PageID #: 40




              79.    The Defendants GP Transco, Cintas and Schneider, along with Sias',

        reckless and outrageous conduct as described herein, blatantly disregarded the rights

        of David Reed Burke, and as such, the Plaintiff is entitled to recover punitive damages

        from the Defendants in order to deter them and others from engaging in similar

        conduct in the future.

              WHEREFORE, Plaintiff, Beverly Burke, Individually and as the Executrix of the

        Estate of David Reed Burke, Deceased, respectfully prays that judgment be entered

        against Defendants GP Transportation Co. d/b/a GP Transco; Cintas Corporation; and

        Schneider Logistics, Inc. a/k/a Schneider International, jointly and severally, for

        compensatory damages, as well as punitive damages, for all damages contemplated

        to compensate statutory beneficiaries pursuant to the West Virginia Wrongful Death

        Statute, and to be awarded to the Estate for the underlying Survival Action/Claims,

        and for prejudgment and post-judgement interest, attorney fees arid costs expended

        in this action, any other specific or general relief as may become apparent as this

        matter progresses, and such other relief as this Court Deems proper.




                                                  28
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 30 of 31 PageID #: 41




              A JURY TRIAL IS DEMANDED ON ALL ISSUES


                                            BEVERLY BURKE, Indivicjually and as
                                            Executrix of the Estate of DAVID REED
                                            BURKE, DECEASED, Plaintiff,



                                            JAMES G. BORDAS, III (#8518)   ”
                                            CHRISTOPHER J. McCABE (#13652)
                                            BORDAS & BORDAS, PLLC
                                            1358 National Road
                                            Wheeling, WV 26003
                                            T:   (304) 242-8410
                                            F:   (304) 242-3936
                                            E:   ibordasIII@bordaslaw.com
                                                  cmccabe@bordaslaw.com
                                                  Counsel for Plaintiff




                                            29
Case 5:20-cv-00190-JPB Document 1-1 Filed 08/31/20 Page 31 of 31 PageID #: 42
                                          SUMMONS
                    CIRCUIT COURT OF OHIO COUNTY,
                                            S   ’
                                                  WEST VIRCMIA
                                                          jSCM V



    BEVERLY BURKE, Individually,
    and as Executrix as Estate of
    DAVID REED BURKE.
                      PLAINTIFF.

                           VS.                          CIVIL ACTION NO. 20-C-163.
                                                        JUDGE: MICHAEL J. OLEJASZ
                                                                                          r-_.

     GP TRANSPORTATION CO. d/b/a
     GP TRANSCO, CINTAS CORPORATION                                       o, -•                   •c-
     and S CHNEIDER LO GISTICS^a/k/a -
                                                                                          !
    ■'S CHNEIDER -INTERNATIONAL:;                                         o~.
                     DEFENDANT.
                                                                                a:
                                                              :      o   c-                         o
    To the above named Defendant:                        r-; . O fT]
           IN THE NAME OF THE STATE OF WEST VIRGINIA, you.Se hereby Summoned

    and required to serve upon JAMES G. BORDAS III, plaintiffs attorney, whose address is

    BORDAS & BORDAS, 1358 NATIONAL ROAD, WHEELING, WV, 26003 an answer

    including any related counterclaim you may have to the complaint filed against you in the

    above civil action, a true copy of which is herewith delivered to you. You are required to

    serve your answer within 30 days after service of this summons upon you, exclusive of the

    day of service. If you fail to do so, judgment by default will be taken against you for the

    relief demanded in the complaint and you will be thereafter barred from asserting in another

    action any claim you may have which must be asserted by counterclaim in the above style

    civil action.


                                                                  CLERK OF COURT
    Dated: July 29, 2020
                                                  BY:          IL l
                                                                   DEPUTY CLERK
   "\PJeaseSefve:
                                                                                                 OUHtlff/,,,,,
   - .SCHNEIDER LOGISTICS
      a/k/ii SCHNEIDER INTERNjX TIONAL,
                                                                                     j?              wv     ’vOi
    ■ 3101S. PA OKEELA ND DRIVEi
     ■.GREEN.BAK WIoi306-26.661
                                                                                     ^cjV, X
                                                                                 1°: ji
                                                                                 12
                                                                                                   m
                                                                                                          ~ VO


                                                                                                          ..v :t
                                                                                                                 n
                                                                                                                 ••
                                                                                                              /A-$
                                                                                                                      ^




                                                                                          'SSffiSX
